

115 HR 5744 IH: Shenandoah Parcel 7387 No Surface Occupancy Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5744IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Tipton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit surface occupancy for purposes of mineral leasing or development on certain land
			 located in Plata County, Colorado, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shenandoah Parcel 7387 No Surface Occupancy Act of 2018. 2.No surface occupancy on certain Federal land (a)In generalThe Secretary of the Interior shall prohibit surface occupancy on and surface disturbance of covered Federal land for purposes of mineral leasing or development under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
 (b)Definition of covered landIn this section, the term covered Federal land means land administered by the Bureau of Land Management and located in La Plata County, Colorado, that comprises approximately 40 acres as generally depicted on the map entitled Shenandoah Parcel 7387, La Plata County, CO and dated April 23, 2018.
 (c)Availability of mapThe map described in subsection (b) shall be on file and available for public inspection in the appropriate offices of the Secretary of the Interior.
 (d)ConstructionNothing in this section shall be construed to prohibit mineral leasing of covered land under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
			